        Case 3:20-cv-00588-SDD-SDJ           Document 1      09/08/20 Page 1 of 12




                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF LOUISIANA

NIPPON YUSEN KABUSHIKI       §
KAISHA,                      §                     CIVIL ACTION
                             §
           Plaintiff,        §                     CASE NO. __________________
                             §
        v.                   §                     JUDGE
                             §
RIVERSIDE NAVIGATION LTD.,   §                     MAGISTRATE
GLORY RIVERSIDE NAVIGATION   §
LTD., ACTIVE DENIZCILIK VE   §                     IN ADMIRALTY
GEMI ISLETMECILIGI A.S., AND §
ACTIVE SHIPPING & MANAGEMENT §
PTE LTD.,                    §
                             §
           Defendants.       §

                                  VERIFIED COMPLAINT

       COMES NOW, Plaintiff NIPPON YUSEN KABUSHIKI KAISHA (hereinafter “NYK” or

“Plaintiff”), by undersigned counsel, and files this Verified Complaint against Defendants

RIVERSIDE NAVIGATION LTD. (“Riverside”), GLORY RIVERSIDE NAVIGATION LTD.

(“Glory Riverside”), ACTIVE DENIZCILIK VE GEMI ISLETMECILIGI A.S., and ACTIVE

SHIPPING & MANAGEMENT PTE LTD. (“Active”) (collectively the “Defendants”), and aver

and pleads as follows:

                         JURISDICTION, VENUE AND PARTIES

       1.      Subject matter jurisdiction of this Honorable Court is based upon admiralty

and maritime jurisdiction pursuant to 28 U.S.C. § 1333 and is brought under the provision of

Rule B of the Supplemental Rules for Certain Admiralty and Maritime Claims. This case

is also an admiralty and maritime claim within the meaning of Rule 9(h) of the Federal

Rules of Civil Procedure for claim of breach of a maritime contract.

       2.      Jurisdiction and venue are proper in this matter pursuant to 33 U.S.C. §


                                               1
         Case 3:20-cv-00588-SDD-SDJ             Document 1       09/08/20 Page 2 of 12




1391(b)(2), as an asset of the Defendants that may be attached by process of maritime

attachment and garnishment under the provisions of Rule B, i.e. the M/T RIVERSIDE (IMO

9412464) is, or will be during the pendency of this matter, located within the Middle District

of Louisiana.

                                           THE PARTIES

       3.       At all times material hereto, Plaintiff NYK, was and still is a foreign company

organized under the laws of Japan.

       4.       At all times material hereto, Defendant Riverside was and still is a foreign

company incorporated under the laws of the Marshall Islands.

       5.       At all times material hereto, Defendant Glory Riverside was and still is a foreign

company incorporated under the laws of Malta.

       6.       At all times material hereto, Defendant Active was and still is a foreign

company incorporated under the laws of foreign states. Its principal place of business is located

at Dudullu OSB Mahallesi, 2. Cadde No 5 Ümraniye 34776 Istanbul, Turkey. Active also has

a listed address at “16 Raffles Quay #43-01, Hong Leong Building Singapore,” however that

address is actually the Head Office of Thome Group, technical ship managers for certain vessels

within the Active fleet of vessels.

                                I. THE SUBSTANTIVE CLAIMS

       7.       On or about June 20, 2018, Plaintiff NYK entered into a time charter party

agreement for use of the M/V CAPE PROVIDENCE for a period of max 12 +15 months for

a total of 27 months with the registered owner of the M/V CAPE PROVIDENCE, “Providence

Navigation Ltd.”     The agreement expressly incorporated the amended NYPE 1946 form

charter and rider clauses dated 21 December 2017 in respect of the M/V CAPE SPENCER.



                                                  2
          Case 3:20-cv-00588-SDD-SDJ                 Document 1        09/08/20 Page 3 of 12




The charter agreement between NYK and Providence Navigation Ltd. set forth specific

terms, rights, and obligations between the parties. See Charter Party, Exhibit 1.

        8.       The June 20, 2018 charter party agreement is a maritime contract.

        9.       At all relevant times notices and contact details for the Owners of the

Vessel, was listed as Care Of the Istanbul Liaison Office, i.e. Active located in Istanbul,

Turkey. See Exhibit 1.

        10.      The parties agreed to the arbitration of disputes arising out of the maritime

contract in London with English law to apply. Id.

        11.      Plaintiff NYK duly complied with all obligations under the terms of the

charter party agreement.

        12.      On or about December 5th 2019, at the request of Providence Navigation Ltd., the

charter party agreement was amended pursuant to a novation agreement wherein the “ownership of the

vessel” was changed to Riverside Navigation Ltd. A copy of the December 5, 2019 Novation Agreement

is attached as Exhibit 2.

        13.      Riverside assumed all obligations and liabilities of the charter party agreement. Id.

        14.      The same individual, Mehmet Ali Umur signed as “Director” on behalf of both

Providence Navigation Ltd. and Riverside Navigation Ltd.

        15.      Prior to the signing of the Novation Agreement, Captain Gurol Zorer, the Fleet

Manager for Active, stated that the basis for changing the terms and conditions of the CAPE

PROVIDENCE charter party agreement was for the following reasons:

        “We have our financing and covenant requirements coming up shortly and would
        need to take action accordingly. We would like to cancel the current charter-party
        and agree to a new agreement with exactly the same terms, where we have
        “Riverside Navigation Ltd.” as the counter-part instead of “Providence Navigation



                                                       3
         Case 3:20-cv-00588-SDD-SDJ              Document 1        09/08/20 Page 4 of 12




       Ltd.”. This would give us the chance to finance ourselves through our vessel
       Riverside. Please find below the details of Riverside Navigation Ltd. accordingly.
       . .”

A copy of the email exchange is attached hereto as Exhibit 3. (emphasis added).

       16.     Captain Gurol Zorer’s signature block provides contact details for Active at the

Istanbul address and telephone numbers with a “90” country code for Turkey.

       17.     On or about December 2, 2019, the “Owners” further clarified that the reasoning for the

novation agreement and change in Ownership name on the charter party agreement was due to: “the

requirement of the Financiers' of the Owner. The Financiers would like to lend funds to the

Owners with a different company, in this case Riverside Navigation Ltd. The Owners are

happy to keep the same terms and commitments which they have agreed to however would

like to do this through a different company in order to satisfy the requirements of the

Financiers. The need for a new company is asked by the Financiers because of their internal

requirements for which the Owner would like to comply.” A copy of the correspondence

explaining the purported grounds by Defendant Active to change the charter party agreement

is attached hereto as Exhibit 4.

       18.     On or about March 13, 2020, the M/V CAPE PROVIDENCE was arrested at

the Port of Saldanha on 13 March 2020 by Nassau Maritime Holdings Designated Activity

Company, the mortgagee of the Vessel. The M/V CAPE PROVIDENCE remained under

arrest for nearly six (6) months. A copy of the warrant of arrest is attached hereto as Exhibit

5.

       19.     As a result of the arrest of the Vessel and Owners’ failure to post timely

substitute security and/or obtain the release of the M/V CAPE PROVIDENCE, Plaintiff NYK

was caused significant damages, lost profits, costs, and expenses as a result of the loss of use



                                                   4
         Case 3:20-cv-00588-SDD-SDJ            Document 1       09/08/20 Page 5 of 12




of the Vessel and the inability of NYK to complete various other contractual obligations with

third-parties while the Vessel was under seizure by the South African Court, all of which was

a breach of the Charter Party Agreement.

       20.     Plaintiff’s damages are estimated to be no less than $2,354,676.57 as a result

of the arrest of the M/V CAPE PROVIDENCE and Plaintiff NYK files this action to obtain

security and jurisdiction over Defendants consistent with Supplemental Rule B.

       21.     As Defendant Riverside has breached the charter party agreement with NYK

and was identified by Active as the Owners of the M/T RIVERSIDE (presently within the

Middle District of Louisiana), the M/T RIVERSIDE may be attached and seized as security

for Plaintiff’s maritime claim.

               II. CORPORATE IDENTITY AND ALTER-EGO LIABILITY

       22.     Plaintiff restates and re-alleges paragraphs 1 – 20 in the above foregoing

Verified Complaint as if set forth herein.

       23.     The alter ego doctrine applies when (1) the owner exercised complete control

over the corporation with respect to the transaction at issue and (2) such control was used to

commit a fraud or wrong that injured the party seeking to pierce the veil.

               A.      Domination and Control

       24.     Defendant Active exercises complete control over Defendants Riverside, Glory

Riverside, Providence Navigation Ltd., and several other single purpose shell companies which

serve as the nominal registered owners of the Vessels in the Active fleet.

       25.     Notwithstanding their nominal, formal separate incorporation, the Defendants

are in actual fact a single business entity pursuing functionally differentiated business

objectives through nominally separate business structures but always subject to the command


                                                 5
        Case 3:20-cv-00588-SDD-SDJ             Document 1      09/08/20 Page 6 of 12




and control of Mr. Mehmet Ali Umar, the Chairman and Owner of Active.

       26.     Upon information and belief, Defendant Active was established by, and is

owned by, Mr. Umar.

       27.     Defendant Active has a fleet of four (4) bulk carrier vessels consisting of the

M/V CAPE PROVIDENCE, M/V CAPE SPENCER, M/V CAPE NORTHVILLE, and M/V

CAPE LAMBERT. Defendant Active also has a fleet of five (5) tanker vessels, including the

M/T RIVERSIDE, M/T FAIR SEAS, M/T NORDIC THUNDER, M/T PACIFIC SKY, and

M/T SOUTHPORT. A copy of the website listing Active’s fleet of vessels, available at

www.activeshipping.com.sg is attached hereto as Exhibit 6.

       28.     Each of the above-referenced vessels is nominally owned by a different entity.

To wit, the registered owner of the M/V CAPE PROVIDENCE is listed as “Providence

Navigation Ltd.” and the registered owner of the M/T RIVERSIDE was listed as “Riverside

Navigation Ltd.” for nearly ten (10) years, but has recently been changed to “Glory Riverside

Navigation Ltd.” See documents attached hereto as Exhibit 7.

       29.     Mr. Umar, through his ownership of Defendant Active, has complete dominion

and control over the individual vessel owning entities; such that Defendant Active is the true

beneficial owner of each of the vessels in the fleet, including the M/T RIVERSIDE.

       30.     Critically, Defendants’ Active and Riverside held themselves out as the

“owner” of the M/T RIVERSIDE during the negotiation of the novation agreement for the

M/V CAPE PROVIDENCE in November and December 2019. See Exhibits 3-4.

       31.     This despite the fact that the “registered ownership” of the M/T RIVERSIDE

may have been changed at least twice in the past eighteen (18) months, first to “Afra Riverside

LLC” and then to “Glory Riverside Navigation Ltd.”


                                                6
           Case 3:20-cv-00588-SDD-SDJ           Document 1       09/08/20 Page 7 of 12




          32.   The purported “ownership changes” however are nothing more than misleading

and/or fraudulent corporate shuffling and at all material times, the actual and beneficial owners

of the M/T RIVERSIDE were Defendants Riverside and Active.

          33.   Though Defendants comprise nominally separate corporate business / legal

entities, their ownership and control is so intertwined and fused that they are distinct from one

another merely as a matter of formality.

          34.   As is pled more specifically below, Defendants Riverside and Glory Riverside

are nothing more than mere alter egos of Active, as all three (3) Defendants are members of a

group of companies subject to the complete control and domination of Mr. Umar.

          35.   Even though each vessel in the fleet of Active was registered in the name of an

individual one-ship-company, Active has beneficially owned and operated these vessels as

assets of a single business enterprise; and the purported corporate independence of the

respective vessel owners was simply fictitious, as they were entirely subjugated to Active’s

business goals and policies.

          36.   For example, the mortgage of the M/V CAPE PROVIDENCE, identifies the

single purpose vessel owners (including Providence Navigation Ltd) as joint and several

borrowers under the loan agreement. A copy of the mortgage is attached as Exhibit 7, see

page 2.

          37.   Each of the “companies” identified and appointed the same person, Mr. Umar

as the “attorney-in-fact” to sign on behalf of each borrower. Id., at p. 102.

          38.   In addition, Mr. Umar was listed as the Guarantor under the loan. Id., at p. 30.

The address provided was at his “place of business” at the same address for Active in Istanbul,

Turkey. Id.


                                                  7
            Case 3:20-cv-00588-SDD-SDJ          Document 1       09/08/20 Page 8 of 12




        39.     Each of the single purpose entity companies were jointly and severally liable for the

loan obligations and Mr. Umar, as guarantor, agreed to guarantee all liabilities in the financial

documents. Id. Such guarantees were given without compensation or an arms-length contract

because Providence Nagivation Ltd., just like all other single purpose entities in the Active

fleet, is owned, dominated, and/or controlled by Mr. Umar.

        40.     Pursuant to Section 30, of the mortgage agreement, all notices or communications

to the brass-plate shell companies listed as the “borrowers” in the mortgage and loan agreements

were to be made to Active’s Istanbul address, i.e. the same address as Mr. Umar as guarantor. Id.,

at p. 65.

        41.     Accordingly, the mortgage and loan facility further establishes Active and Mr.

Umar as the actual beneficial owners of the M/V CAPE PROVIDENCE and the other Vessels listed

within the Active Fleet. Id.

        42.     Defendants Riverside and Glory Riverside (and Providence Navigation Ltd) have

no office, no phone number, no employees, no staff, and no identifiable presence. They are

shell companies which Active and Mr. Umar operate from Active’s Istanbul offices.

        43.     Defendant Active regularly holds itself out to the maritime industry and press as

being the owning company which acquires, operates, and owns all vessels within the commonly

managed and operated fleet. See Exhibit 8.

        44.     Although each vessel in the fleet of Active is registered in the name of an individual

one-ship company, Mr. Umar, directly and/or indirectly, by and through Active, beneficially owns

and operated these vessels, including the M/V CAPE PROVIDENCE and M/T RIVERSIDE as

assets of a single business enterprise.

        45.     The purported corporate independence of the respective vessel owners is simply



                                                  8
         Case 3:20-cv-00588-SDD-SDJ            Document 1       09/08/20 Page 9 of 12




fictitious, as they are entirely subjugated to business goals and practices of Active and Mr. Umar.

The finances and business activities of the Defendants are so intertwined and there exists such a

unity of ownership and interest between them that no separation exists.

       46.     Accordingly, Defendants are mere alter-egos of each other subject to the complete

domination and control of Active by and through Mr. Umar.

               B.      Fraud in the Underlying Transaction

       47.     Defendant Active used its control over Defendants Riverside and Glory Riverside

to fraudulently induce Plaintiff into entering into the novation agreement to change the contractual

counterpart on the M/V CAPE PROVIDENCE charter party agreement. See Exhibits 1-4.

       48.     Defendant Active falsely represented to Plaintiff that the M/V CAPE

PROVIDENCE was seaworthy and in compliance with all international regulations and applicable

mortgage agreements.

       49.     Defendant Active had knowledge that the loan payments had not or were not being

timely remitted such that the M/V CAPE PROVIDENCE was at risk for arrest and attachment by

the mortgage holder of the Vessel.

       50.     Defendant Active had or should have had knowledge that the representations made

to Plaintiff were false, and that the M/V CAPE PROVIDENCE would be seized by the Vessel’s

mortgage holder to foreclose on their preferred ship mortgage due to failure to pay on the

outstanding loan.

       51.     Defendants knew or should have known of the material risks for seizure of the

Vessel due to the shuffling of corporate assets, changing of registered shell companies for various

Vessels within the Active fleet, and other steps taken to obfuscate the applicable contractual

obligations which Defendants owed to various financiers and lenders.




                                                 9
        Case 3:20-cv-00588-SDD-SDJ             Document 1       09/08/20 Page 10 of 12




       52.     Defendants Active and Riverside made these misrepresentations in order to

continue to obtain Plaintiff’s business and continue to receive NYK’s hire payments for the use of

the M/V CAPE PROVIDENCE.

       53.     Defendants now intend to operate its remaining vessels, including the M/T

RIVERSIDE with impunity, as Defendants attempt to hide behind the various shell owning

companies without providing Plaintiff with payment or security for the significant damages and

losses caused by Defendants.

       54.     By reason of the relationship of complete dominion and control that Defendant

Active has exercised over its subsidiaries Riverside and Glory Riverside, taking into consideration

the foregoing facts and circumstances, it would be just, equitable and proper for the Court to pierce

the corporate veil so that the vessel M/T RIVERSIDE may be attached with process of maritime

attachment and garnishment as a source of security for Plaintiff’s breach of charter party claim.

                         III. APPLICATION FOR ATTACHMENT
                      UNDER SUPPLEMENTAL ADMIRALTY RULE B

       55.     Plaintiffs restate and re-alleges paragraphs 1 –54 in the above foregoing

Verified Complaint.

       56.     Plaintiffs’ claim against Defendants for breach of the charter party agreement

is a maritime claim. This is an ancillary proceeding to secure jurisdiction and security over

Defendants.

       57.     Defendants are not present and cannot be found in the District within the

meaning of Rule B of the Supplemental Rules for Certain Admiralty and Maritime Law

Claims. See Affidavit of Attorney Daphne P. McNutt.

       58.     Notwithstanding, the Defendants have within the District tangible personal

property comprised of the M/T RIVERSIDE, which is subject to attachment as security for


                                                 10
        Case 3:20-cv-00588-SDD-SDJ              Document 1        09/08/20 Page 11 of 12




Plaintiffs’ claims.

        59.     Interest, costs, and attorney’s fees are routinely awarded to the prevailing

party under English Law and the procedural rules of London arbitration. It is standard for

interest to be awarded to the prevailing party in the amount of 5.0%, compounded quarterly.

        60.     Plaintiffs expect to recover the following amounts in arbitration from

Defendants:

                A.     Principal Claim                                        $2,354,676.00

                B.     Estimated Interest for Principal Claim:                 $246,030.00
                       2 years at 5.0 %, compounded quarterly

                C.     Arbitration Cost:                                       $250,000.00

                D.     Estimated Attorney’s Fees:                              $250,000.00

                       TOTAL:                                                  $3,100,706.00

        61.     Therefore, Plaintiffs’ total claim for breach of the charter party, plus applicable

interest, costs, and fees in the aggregate estimated to be no less than $3,100,706.00.

        WHEREFORE PREMISES CONSIDERED, Plaintiffs pray as follows:

        A.      That process in due form of law, according to the practice of this Honorable Court

in matters of admiralty and maritime jurisdiction be issued against Defendants and said Defendants

be cited to appear and answer the allegations of this Second Amended Verified Complaint;

        B.      That if Defendants cannot be found within this district, then all of their respective

tangible or intangible property within this district, including the M/T RIVERSIDE, her engines,

boilers, tackle, apparel, and all necessary appurtenances thereto, as well as debts, credits, or effects

including but not limited to accounts, checks, disbursement advances, payments, property on

board the M/T RIVERSIDE, owned by the said Defendants or in the hands or control of persons

named as garnishees in the Process of Maritime Attachment and Garnishment be attached and


                                                  11
        Case 3:20-cv-00588-SDD-SDJ             Document 1     09/08/20 Page 12 of 12




seized pursuant to Supplemental Admiralty Rule B for Certain Admiralty and Maritime Claims;

       C.      That, if Defendants fail to appear and answer the Rule B Attachment, a judgment

be entered against the Defendants in the sum of $3,100,706.00 and the proceeds of the assets

attached be applied in satisfaction thereof;

       D.      That the Plaintiff have such other, further, and different relief as the Court deems

just, proper, and equitable.

Dated: September 8, 2020
       New Orleans, Louisiana                        Respectfully submitted,

                                                     /s/ Daphne P. McNutt_________
                                                     Daphne P. McNutt (#20292)
                                                     Stephen R. Barry (#21465)
                                                     W. Briggs Scott (#36013)
                                                     Barry & Co., LLC
                                                     612 Gravier Street
                                                     New Orleans, LA 70130
                                                     dmcnutt@barrylawco.com
                                                     Telephone: (504) 525-5553
                                                     Facsimile: (504) 505-1909

                                                     Attorneys for Plaintiff Nippon Yusen
                                                     Kabushiki Kaisha




Of Counsel
CHALOS & CO, P.C.
Briton P. Sparkman
Pro Hac Vice Application Forthcoming
Attorney for Plaintiff
7210 Tickner Street
Houston, Texas 77055
Telephone: (516) 714-4300
Email: bsparkman@chaloslaw.com




                                                12
